*809The petitioner, an attorney discharged by his client prior to the termination of a lawsuit, failed to establish his entitlement to compensation on a contingent fee basis (cf., Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454). However, based on our independent review of the record, we conclude that the amount of counsel fees awarded to the petitioner on a quantum meruit basis of actual work performed was inadequate. We have therefore modified the award to the extent indicated (see, Jordan v Freeman, 40 AD2d 656). Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.